

EXHIBIT 10.22
FIFTH AMENDMENT TO THE
SANMINA CORPORATION
DEFERRED COMPENSATION PLAN


This FIFTH AMENDMENT to the Sanmina Corporation Deferred Compensation Plan (the
“Plan”) is made by the Deferred Compensations Plans Committee (the “Committee”).


Sanmina Corporation (the “Company”) currently maintains the Plan. Pursuant to
Section 9.1 of the Plan, the Committee has the authority to amend the Plan. The
Committee now desires to amend the Plan.


NOW THEREFORE, BE IT RESOLVED, that the Plan is hereby amended, effective
January 1, 2018, except as otherwise indicated, as set forth below:


1.
Effective January 1, 2005 Section 2.24 is amended and restated, effective in its
entirety as follows:



“Salary. “Salary” means the Participant’s base salary and quarterly and annual
bonuses, but excluding any commissions, or other benefits payable to a
participant during the Deferral Period. A Participant’s Salary shall be
determined without regard to any reductions (1) for any deferral contributions
to a plan qualified under Section 125 or Section 401(k) of the Code or (2)
pursuant to any Deferral Commitment.


2.
Section 4.2 is amended and restated in its entirety as follows:



“Investment of Accounts. A Participant shall designate the Investment Funds in
which the Participant’s Account shall be hypothetically invested for purposes of
determining the earnings and losses to be credited to that Account. The
Committee shall select the Investment Funds made available to Participants in
its sole and absolute discretion, and the Committee may change the Investment
Funds at any time. In the absence of a hypothetical investment election, the
Participant’s Account shall be initially hypothetically invested in a default
investment fund as selected by the Committee in its sole discretion. Changes to
existing hypothetical investment elections shall be effective in accordance with
the procedures established by the Committee.”


3.
Section 5.1 is amended and restated by replacing the first paragraph and
subsection (a) with the following:



4837-9380-1047.2

--------------------------------------------------------------------------------






“Election of Time and Form of Payment. A Participant’s Account may first be
distributed upon the occurrence of the first to occur of any of the following
events, in the following forms as elected by the Participant on his or her
distribution election form:


(a)    In-Service. A Participant is entitled to payment of his or her
Account(s), at a specified time or pursuant to a fixed schedule specified in his
or her distribution election form. The Participant may elect to receive his or
her distribution in a single lump-sum payment or annual installments payable
over a period of two (2) to fifteen (15) years, commencing on the Participant’s
Payment Date. In the event the Participant experiences a Termination of
Employment prior to distributions beginning under this Section 5.1(a), the
Participant’s distribution(s) will be made according to the Participant’s
separation from service distribution election.”
4.
Section 5.1 is amended and restated by replacing the last paragraph thereof with
the following:



“Participants shall be required to make an election pursuant to subsections (b),
(c), (d), and (e) of this Section 5.1. If a Participant does not elect a form of
payment for any Payment Date, the distribution shall be made in a single
lump-sum payment. If a Participant’s distribution election is ineffective for
any reason or no distribution election is made, the Participant’s Account(s)
will be paid in a single lump‑sum cash payment on the earlier of Participant’s
Termination of Employment, Change of Control, Disability, or death as the case
may be.”
5.
Section 6.1 is amended and restated by adding the following sentence to the end
as follows:



“If a Participant designates anyone other than his or her spouse as a primary
Beneficiary, the designation shall be ineffective in the absence of spousal
consent in a form acceptable to the Committee at its sole discretion.”


6.
Section 6.2 is amended and restated in its entirety as follows:



“Subject to Section 6.3, any Beneficiary designation may be changes by a
Participant by filing of a new Beneficiary designation with the Committee. If a
Participant designates anyone other than his or her spouse as a primary
Beneficiary, the designation shall be ineffective in the absence of spousal
consent in a form acceptable to the Committee at its sole discretion. The filing
of a new properly completed Beneficiary designation shall cancel all Beneficiary
designations previously filed.”


4837-9380-1047.2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Fifth Amendment was adopted as of December 19, 2018.




DEFERRED COMPENSATION PLANS
COMMITTEE


By:     _/S/ Brian Casey___________________________
Brian Casey


Title:     Chair of the Deferred Compensation Plans
Committee




4837-9380-1047.2